                                  UNITED STATES DISTRICT COURT
 1
                                          DISTRICT OF NEVADA
 2
                                                     ***
 3
      GENWORTH LIFE AND ANNUITY                             Case No. 2:18-cv-02161-JAD-BNW
 4    INSURANCE COMPANY,
 5                           Plaintiff,                     ORDER
 6          v.
 7    JACLYN R. HAFTER, et al.,
 8                           Defendants.
 9
10          At the scheduling conference held in February, the court ordered the parties to meet and

11   confer to determine if they could stipulate to this case being consolidated for discovery with a

12   related case pending in this district, 2:18-cv-01166-APG-NJK, Reliastar Life Insurance Company

13   v. Jaclyn R. Hafter, et al.. (Mins. of Proceedings (ECF No. 29).) The parties subsequently

14   stipulated to consolidate the cases, stating that once the cases were consolidated, the parties

15   would file a joint motion to extend the scheduling order that is in effect in the related case. (Stip.

16   (ECF No. 30).) The United States district judge assigned to this case denied the stipulation

17   without prejudice for the parties to file a motion or stipulation to consolidate in both cases that

18   complies with the court’s local rules. (Order (ECF No. 31).) The United States subsequently

19   filed a notice of related cases. (Notice (ECF No. 32).) But the parties have not filed motions or

20   stipulations to consolidate, and there is not a scheduling order in this case. Given the case’s

21   procedural posture, the parties must meet and confer and file a joint status report regarding their

22   positions on discovery and consolidation by June 28, 2019.

23          IT IS SO ORDERED.

24

25          DATED: June 14, 2019

26

27
                                                            BRENDA WEKSLER
28                                                          UNITED STATES MAGISTRATE JUDGE
